Exhibit 10.37

CREDIT SUISSE

Eleven Madison Avenue

New York, NY 10010

CONFIDENTIAL

March 27, 2009

Affirmative Insurance Holdings, Inc.

4450 Sojourn Drive, Suite 500,

Addison, TX 75001

The Frost National Bank

2727 North Harwood

10th Floor

Dallas, Texas 75201-1570

JPMorgan Chase Bank, N.A.

131 S. Dearborn, IL 1-0364

Chicago, IL 60603

Affirmative Insurance Holdings, Inc.

Third Amendment to Credit Agreement

Ladies and Gentlemen:

Reference is made to that certain Third Amendment to Credit Agreement (the
“Third Amendment”), attached hereto as Exhibit A, to be entered into among
Affirmative Insurance Holdings, Inc. (“Borrower”), the lenders listed on the
signature pages thereto, Credit Suisse, Cayman Islands Branch, as administrative
agent (the “Administrative Agent”) and as collateral agent, The Frost National
Bank, as issuing bank and swingline lender and the other Loan Parties listed
therein. Capitalized terms used but not defined in this letter agreement are
used with the meaning given to them in the Third Amendment.

This letter will confirm the following:

(i) In addition to the conditions to effectiveness of the Third Amendment set
forth in Section 3 thereof, the consent thereto by each of The Frost National
Bank and JPMorgan Chase Bank, N.A. shall not be released by the Administrative
Agent (and the Third Amendment shall not be effective) until the Administrative
Agent has received an irrevocable and unconditional notice, substantially in the
form attached hereto as Exhibit B, which notice is duly executed by the Borrower
and whereby the Borrower permanently reduces the Revolving Credit Commitments by
an aggregate principal amount of $10,000,000 in accordance with Section 2.09(b)
of the Credit Agreement (the “Commitment Reduction Notice”); and



--------------------------------------------------------------------------------

(ii) In no event shall the Administrative Agent declare the Third Amendment
Effective Date to have occurred prior to the receipt by the Administrative Agent
of (a) a duly executed Commitment Reduction Notice and (b) counterparts hereof
executed by each of The Frost National Bank, JPMorgan Chase Bank, N.A., the
Administrative Agent and the Borrower.

This letter may not be amended or any provision hereof waived or modified except
by an instrument in writing signed by each of the parties hereto. THIS LETTER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK. This letter may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this letter by facsimile transmission shall be effective as delivery of
a manually executed counterpart of this letter.



--------------------------------------------------------------------------------

Very truly yours, CREDIT SUISSE, CAYMAN ISLANDS BRANCH By   /s/ John D. Toronto
  Name: John D. Toronto   Title: Director By   /s/ Christopher Reo Day   Name:
Christopher Reo Day   Title: Associate

Signature Page to Letter Agreement



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

 

THE FROST NATIONAL BANK By   /s/ J. Carey Womble   Name: J. Carey Womble  
Title: Senior Vice President JP MORGAN CHASE BANK, N.A. By       Name:   Title:

Signature Page to Letter Agreement



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

 

THE FROST NATIONAL BANK By       Name:   Title: JP MORGAN CHASE BANK, N.A. By  
/s/ Thomas A. Kiepura   Name: Thomas A. Kiepura   Title: Vice President

Signature Page to Letter Agreement



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above writtten:

 

AFFIRMATIVE INSURANCE HOLDINGS, INC. By   /s/ Michael J. McClure   Name: Michael
J. McClure   Title: Executive V.P. & Chief Financial Officer

Signature Page to Letter Agreement



--------------------------------------------------------------------------------

Exhibit A



--------------------------------------------------------------------------------

THIRD AMENDMENT TO

CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of March
            , 2009, and entered into by and among AFFIRMATIVE INSURANCE
HOLDINGS, INC., a Delaware corporation (“Borrower”), the lenders listed on the
signature pages hereto, CREDIT SUISSE, CAYMAN ISLANDS BRANCH (“CS”), as
Administrative Agent (in such capacity, “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), THE FROST NATIONAL
BANK (“Frost”), as Issuing Bank and Swingline Lender, and for purposes of
Section 6 hereof, the other Loan Parties listed on the signature pages hereto.
Capitalized terms used but not defined herein having the meaning given them in
the Credit Agreement, hereinafter defined.

Recitals

Whereas, Borrower, the Lenders from time to time party thereto, the Agents and
the other parties thereto have entered into that certain Credit Agreement dated
as of January 31, 2007 (as amended, amended and restated, extended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);

Whereas, the Borrower has requested certain amendments to the Credit Agreement,
pursuant to and in accordance with Section 9.08(b) of the Credit Agreement; and

Whereas, the Required Lenders, the Agents and for purposes of Sections 1.12 and
1.13 hereof, the Required Revolving Credit Lenders, are willing to agree to the
amendments requested by the Borrower, on the terms and conditions set forth in
this Amendment;

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, Required Lenders, the Agents and for purposes of
Sections 1.12 and 1.13 hereof, the Required Revolving Credit Lenders, agree as
follows:

1. AMENDMENTS TO CREDIT AGREEMENT. Subject to the conditions and upon the terms
set forth in this Amendment and in reliance on the representations and
warranties of the Borrower set forth in this Amendment, the Credit Agreement is
hereby amended as follows:

1.1. Amendment to Section 1.01. Section 1.01 of the Credit Agreement shall be
amended as follows:

(a) The following definitions shall be added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:

““Adjusted Cash Flow” shall mean, for any relevant 12 month fiscal period, Cash
Flow for such period, excluding the sum of (i) all state and federal income tax
expenses incurred by the Regulated Insurance Subsidiaries for the relevant
period and (ii) the



--------------------------------------------------------------------------------

greater of (a) combined statutory earnings for all Regulated Insurance
Subsidiaries for the December 31st calendar period most recently ended prior to
the relevant period, and (b) the sum of 10% of surplus of all Regulated
Insurance Subsidiaries as of the last day of the December 31st calendar period
most recently ended prior to the relevant period.”

““Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense with respect to senior secured Indebtedness and Subordinated
Debt for such period, excluding (i) any amount not payable in cash, and (ii) any
fees, costs or expenses incurred in connection with the Third Amendment.”

““Consolidated Tangible Net Worth” shall mean, for any period, Consolidated Net
Worth for such period (i) minus the net book amount of all goodwill assets of
the Borrower and its Subsidiaries (after deducting any reserves applicable
thereto) included therein and (ii) plus an amount equal to the outstanding
Subordinated Debt, in each case as shown on a consolidated balance sheet of the
Borrower and its Subsidiaries as of such time prepared in accordance with GAAP.”

““Distribution” shall mean (a) any payment of a distribution, interest or
dividend in respect of any Equity Interest, (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other acquisition or
retirement of any Equity Interest or any other payment or distribution made in
respect thereof, either directly or indirectly or (c) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interest.”

““Electronic Data Processing Equipment and Software Sale and Leaseback
Transaction” shall mean the sale of electronic data processing equipment and
software recorded on the balance sheet of Affirmative Insurance Company and the
simultaneous or subsequent entering into an agreement to lease those same
electronic data processing equipment and software assets back.

““Third Amendment” shall mean that certain Third Amendment to Credit Agreement,
dated as of March             , 2009, by and among the Borrower, the Required
Lenders, the Required Revolving Credit Lenders, Credit Suisse, Cayman Islands
Branch, as administrative agent and collateral agent, The Frost National Bank,
as Issuing Bank and Swingline Lender, and the other Loan Parties listed
therein.”

““Third Amendment Effective Date” shall have the meaning set forth in Section 4
of the Third Amendment.”

““Value” shall mean, with respect to a sale and leaseback transaction, an amount
equal to the net present value of the lease payments with respect to the term of
the lease remaining on the date as of which the amount is being determined,
without regard to any renewal or extension options contained in the lease,
discounted at the weighted average interest rate on the Loans which are
outstanding on the effective date of such sale and leaseback transaction.”

 

2



--------------------------------------------------------------------------------

(b) The definition of “Adjusted LIBO Rate” is amended by adding the following
proviso to the end thereof:

“; provided, however, that notwithstanding the foregoing, the Adjusted LIBO Rate
shall at no time be less than 3.00% per annum.”

(c) The definition of “Applicable Margin” is amended by (i) deleting the words
“3.50% per annum” in clause (y) thereof and replacing it with the following:

“to the extent the Leverage Ratio is (A) greater than 2.00:1.00, 6.25%;
(B) greater than 1.50:1.00, but less than or equal to 2.00:1.00, 6.00% and
(C) less than or equal to 1:50:1.00, 5.75%”; and

(ii) deleting the number words “2.50% per annum” in clause (z) thereof and
replacing it with the following:

. “to the extent the Leverage Ratio is (A) greater than 2.00:1.00, 5.25%;
(B) greater than 1.50:1.00, but less than or equal to 2.00:1.00, 5.00% and
(C) less than or equal to 1:50:1.00, 4.75%.

Each change in the Applicable Margin resulting from a change in the Leverage
Ratio shall be effective with respect to all Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04 (d), respectively, indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing,
(a) at any time during which the Borrower has failed to deliver the financial
statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(d), respectively, or (b) at any time after the occurrence and
during the continuance of an Event of Default, the Leverage Ratio shall be
deemed to be greater than 2.00:1.00 for purposes of determining the Applicable
Margin.

In the event that any financial statement or compliance certificate delivered
pursuant to Section 5.04 is inaccurate (regardless of whether this Agreement or
the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a corrected financial statement
and a corrected compliance certificate for such Applicable Period, (ii) the
Applicable Margin shall be determined based on the corrected compliance
certificate for such Applicable Period, and (iii) the Borrower shall immediately
pay to the Administrative Agent (for the account of the Lenders during the
Applicable Period or their successors and assigns) the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period. This paragraph shall not limit the rights of the
Administrative Agent or the Lenders with respect to Sections 2.07 and Article
VII hereof, and shall survive the termination of this Agreement.”

 

3



--------------------------------------------------------------------------------

(d) The definition of “Capital Expenditure” is amended by adding to the
following proviso at the end thereof:

“; provided, that any expenditure or Capital Lease Obligations arising in
connection with the Electronic Data Processing Equipment and Software Sale and
Leaseback Transaction shall not constitute a Capital Expenditure.”

(e) The definition of “Excess Cash Flow” is amended by deleting the reference to
“Cash Flow” in the second line thereof and replacing it with “Adjusted Cash
Flow”.

(f) The definition of “Fixed Charges” is amended by deleting the reference to
“Consolidated Interest Expense” and replacing it with “Consolidated Cash
Interest Expense”.

(g) The definition of “Interest Coverage Ratio” is amended by deleting the
reference to “Consolidated Interest Expense” in clause (b) thereof and replacing
it with the words “Consolidated Cash Interest Expense”.

(h) The definition of “Leverage Ratio” is amended by adding the following
parenthetical after the words “Total Debt” in clause (a) thereof:

“(other than Subordinated Debt and any unsecured Indebtedness)”.

(i) The definition of “Required Prepayment Percentage” is amended by deleting
clause (d) thereof and replacing it with the following:

“(d) in the case of any Excess Cash Flow, 50%;”

1.2. Amendment to Section 1.02. Section 1.02 of the Credit Agreement shall be
amended by adding the following sentence at the end thereof:

“Notwithstanding anything to the contrary contained herein, any interest expense
or Indebtedness incurred in connection with the Electronic Data Processing
Equipment and Software Sale and Leaseback Transaction shall be excluded for
purposes of calculating the financial covenants set forth in Sections 6.11, 6.12
and 6.15.”

1.3. Amendment to Section 2.13(e). Section 2.13(e) of the Credit Agreement shall
be amended by deleting the words “less (b)” thereof and replacing it with the
following:

“plus (b) 75% of any Distribution made by any Regulated Insurance Subsidiary to
the Borrower or any Subsidiary (other than a Regulated Insurance Subsidiary)
during the fiscal year then ended, less (c)”

1.4. Amendment to Section 3.06. Section 3.06 of the Credit Agreement shall be
amended by deleting the reference to “December 31, 2005” and replacing it with
“December 31, 2007”.

 

4



--------------------------------------------------------------------------------

1.5. Amendment to Section 6.01(d). Section 6.01(d) of the Credit Agreement shall
be amended and restated in its entirety as follows:

“Capital Lease Obligations and Synthetic Lease Obligations of (i) Borrower or
any Subsidiary Guarantor in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding and (ii) Borrower or any Subsidiary in
connection with the Electronic Data Processing Equipment and Software Sale and
Leaseback Transaction;”

1.6. Amendment to Section 6.02. Section 6.02 of the Credit Agreement shall be
amended by (i) deleting the “and” at the end of clause (p) thereof;
(ii) deleting the “.” at the end of clause (q) and replacing it with “; and” and
(iii) adding the following at the end thereof:

“(r) Liens incurred pursuant to the Electronic Data Processing Equipment and
Software Sale and Leaseback Transaction.”

1.7. Amendment to Section 6.05(b). Section 6.05(b) of the Credit Agreement shall
be amended by:

(i) deleting “or” immediately preceding clause (y) thereof and inserting in lieu
thereof a “,”;

(ii) deleting the “.” at the end of clause (y) thereof and replacing it with a
“,”; and

(ii) adding the following new clause (z) to the end thereof:

“or (z)(i) such Asset Sale is in connection with the Electronic Data Processing
Equipment and Software Sale and Leaseback Transaction and is for consideration
at least 80% of which is cash (and no portion of the remaining consideration
shall be in the form of Indebtedness issued by the Borrower or any Subsidiary),
(ii) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of and (iii) the Value of the assets
sold, transferred or disposed of pursuant to this paragraph (b)(z) shall not
exceed $30,000,000 in the aggregate. Notwithstanding anything to the contrary
contained herein, the Borrower or any Subsidiary may engage in any Asset Sale
otherwise permitted under paragraph (a) above in which the non-cash portion of
the consideration for such Asset Sale is in the form of Indebtedness of the
applicable purchaser made in favor of the Borrower or any Subsidiary and exceeds
20% of the total consideration for such Asset Sale solely to the extent such
non-cash portion does not exceed (1) $5,000,000 with respect to any single Asset
Sale or series of related Asset Sales and (2) $10,000,000 (in the aggregate with
respect to all Asset Sales).”

1.8. Amendment to Section 6.06(a)(iii). Section 6.06(a)(iii) of the Credit
Agreement shall be amended and restated in its entirety as follows:

“(iii) so long as (A) no Default or Event of Default shall have occurred or be
continuing or would result therefrom and (B) the Leverage Ratio is less than or
equal to 1.5 to 1.0 before and after giving effect to such dividend or customary
distribution, the Borrower may declare and pay dividends or make other customary
distributions ratably to its equity holders consistent with past practice,”.

 

5



--------------------------------------------------------------------------------

1.9. Amendment to Section 6.11. Section 6.11 of the Credit Agreement shall be
amended by deleting the chart appearing in that section and replacing such chart
with the following:

 

Four Fiscal Quarters Ended

   Ratio

March 31, 2007

   3.00:1.00

June 30, 2007

   3.00:1.00

September 30, 2007

   3.00:1.00

December 31, 2007

   3.00:1.00

March 31, 2008

   3.25:1.00

June 30, 2008

   3.25:1.00

September 30, 2008

   3.50:1.00

December 31, 2008

   3.50:1.00

March 31, 2009

   2.75:1.00

June 30, 2009

   2.75:1.00

September 30, 2009

   2.75:1.00

December 31, 2009

   2.70:1.00

March 31, 2010

   2.70:1.00

June 30, 2010

   2.70:1.00

September 30, 2010

   2.80:1.00

December 31, 2010

   2.90:1.00

March 31, 2011

   3.00:1.00

June 30, 2011

   3.00:1.00

September 30, 2011

   3.00:1.00

December 31, 2011

   3.00:1.00

March 31, 2012

   3.00:1.00

June 30, 2012

   3.00:1.00

September 30, 2012

   3.00:1.00

December 31, 2012

   3.00:1.00

March 31, 2013

   3.00:1.00

June 30, 2013

   3.00:1.00

September 30, 2013

   3.00:1.00

December 31, 2013

   3.00:1.00

 

6



--------------------------------------------------------------------------------

1.10. Amendment to Section 6.12. Section 6.12 of the Credit Agreement shall be
amended by deleting the chart appearing in that section and replacing such chart
with the following:

 

Four Fiscal Quarters Ended

   Ratio

March 31, 2007

   4.25:1.00

June 30, 2007

   4.25:1.00

September 30, 2007

   4.00:1.00

December 31, 2007

   4.00:1.00

March 31, 2008

   3.50:1.00

June 30, 2008

   3.25:1.00

September 30, 2008

   3.25:1.00

December 31, 2008

   3.25:1.00

March 31, 2009

   2.80:1.00

June 30, 2009

   2.65:1.00

September 30, 2009

   2.65:1.00

December 31, 2009

   2.65:1.00

March 31, 2010

   2.45:1.00

June 30, 2010

   2.45:1.00

September 30, 2010

   2.45:1.00

December 31, 2010

   2.45:1.00

March 31, 2011

   2.25:1.00

June 30, 2011

   2.25:1.00

September 30, 2011

   2.25:1.00

December 31, 2011

   2.25:1.00

March 31, 2012

   2.25:1.00

June 30, 2012

   2.25:1.00

September 30, 2012

   2.25:1.00

December 31, 2012

   2.25:1.00

March 31, 2013

   2.25:1.00

June 30, 2013

   2.25:1.00

September 30, 2013

   2.25:1.00

December 31, 2013

   2.25:1.00

1.11. Amendment to Section 6.14. Section 6.14 of the Credit Agreement shall be
amended and restated in its entirety as follows:

“SECTION 6.14. Loss Ratio. Borrower shall not permit the Loss Ratio of the
Regulated Insurance Subsidiaries, on a consolidated basis, to be greater than
80% at any time.”

1.12. Amendment to Section 6.15. Section 6.15 of the Credit Agreement shall be
amended by deleting such Section in its entirety and replacing it with the
following:

“SECTION 6.15. Fixed Charge Coverage Ratio. Borrower shall not permit the Fixed
Charge Coverage Ratio during any period set forth below to be less than the
ratio set forth opposite such period below.

 

Fiscal Year Ended

   Ratio

December 31, 2009

   1.05:1.00

December 31, 2010

   1.10:1.00

December 31, 2011

   1.15:1.00

December 31, 2012

   1.20:1.00

December 31, 2012

   1.20:1.00

 

7



--------------------------------------------------------------------------------

For the avoidance of doubt, the covenant set forth in this Section 6.15 may be
waived, amended or modified by the Required Revolving Credit Lenders in
accordance with the final “provided further” clause contained in Section 9.08(b)
hereof.”

1.13. Amendment to Section 6.16. Section 6.16 of the Credit Agreement shall be
amended by deleting such Section in its entirety and replacing it with the
following:

“SECTION 6.16. Consolidated Tangible Net Worth. From and after any Increased
Amount Date in respect of which any Primary New Revolving Loan Commitments have
become effective in accordance with Section 2.24 hereof, Borrower shall not
permit the Consolidated Tangible Net Worth to be less than $110,000,000 at any
time. For the avoidance of doubt, the covenant set forth in this Section 6.16
may be waived, amended or modified by the Required Revolving Credit Lenders in
accordance with the final “provided further” clause contained in Section 9.08(b)
hereof.”

2. REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce the
Required Lenders, the Required Revolving Credit Lenders and the Agents to enter
into this Amendment, the Borrower represents and warrants to each Lender and the
Agents that the following statements are true, correct and complete:

2.1. Power and Authority. Each of the Loan Parties has all requisite corporate
or limited liability company power and authority to enter into this Amendment
and to carry out the transactions contemplated by, and to perform its
obligations under or in respect of, the Credit Agreement.

2.2. Corporate Action. The execution and delivery of this Amendment and the
performance of the obligations of each of the Loan Parties under or in respect
of the Credit Agreement as amended hereby have been duly authorized by all
necessary corporate or limited liability company action on the part of each of
the Loan Parties.

2.3. No Conflict or Violation or Required Consent or Approval. The execution and
delivery of this Amendment and the performance of the obligations of each of the
Loan Parties under or in respect of the Credit Agreement as amended hereby do
not and will not conflict with or violate (a) any provision of the certificate
or articles of incorporation or other constitutive documents or by-laws of any
Loan Party or any of its Subsidiaries, (b) any provision of any law or any
governmental rule or regulation applicable to any Loan Party or any of its
Subsidiaries, (c) any order of any Governmental Authority or arbitrator binding
on any Loan Party or any of its Subsidiaries, or (d) any indenture, agreement or
instrument to which any Loan Party or any of its Subsidiaries is a party or by
which any Loan Party or any of its Subsidiaries, or any property of any of them,
is bound (except where such violation could not reasonably be expected to have a
Material Adverse Effect), and do not and will not require any consent or
approval of any Person (other than any approval or consent obtained and is in
full force and effect or approvals or consents the failure to obtain could not
reasonably be expected to have a Material Adverse Effect or which are not
material to the consummation of the transaction contemplated hereby.

 

8



--------------------------------------------------------------------------------

2.4. Execution, Delivery and Enforceability. This Amendment has been duly
executed and delivered by each Loan Party which is a party thereto and are the
legal, valid and binding obligations of such Loan Party, enforceable in
accordance with their terms, except as enforceability may be affected by
applicable bankruptcy, insolvency, and similar proceedings affecting the rights
of creditors generally, and general principles of equity. The Agents’ Liens in
all Collateral continue to be valid, binding and enforceable Liens which secure
the Borrower Obligations to the extent valid, binding and enforceable on the
Closing Date, except as enforceability may be affected by applicable bankruptcy,
insolvency and similar proceedings affecting the rights of creditors generally,
and general principles of equity.

2.5. No Default or Event of Default. After giving effect to this Amendment, no
event has occurred and is continuing or will result from the execution and
delivery of this Amendment that would constitute a Default or an Event of
Default.

2.6. No Material Adverse Effect. No event, change or condition has occurred
since December 31, 2007 that has caused, or could reasonably be expected to
cause, a Material Adverse Effect.

2.7. Representations and Warranties. Each of the representations and warranties
contained in the Loan Documents is and will be true and correct in all material
respects on and as of the date hereof and as of the effective date of this
Amendment, except to the extent that such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects as of such earlier date.

3. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment, and the
consents and approvals contained herein, shall be effective only if and when
signed by, and when counterparts hereof shall have been delivered to the Agents
(by hand delivery, mail, telecopy or other electronic transmission) by each Loan
Party, each Required Lender, the Issuing Bank and the Swingline Lender and for
purposes of Sections 1.12 and 1.13 hereof, each Required Revolving Credit
Lender, and only if and when each of the following conditions is satisfied or
waived:

3.1. No Default or Event of Default; Accuracy of Representations and Warranties.
At the time of and immediately after giving effect to this Amendment, no Default
or Event of Default shall exist and each of the representations and warranties
made by the Loan Parties herein and in or pursuant to the Credit Documents shall
be true and correct in all material respects as if made on and as of the date on
which this Amendment becomes effective (except that any such representation or
warranty that is expressly stated as being made only as of a specified earlier
date shall be true and correct in all material respects as of such earlier
date).

3.2. Delivery of Documents. The Agents shall have received such additional
documents as the Agents may reasonably request in connection with this
Amendment.

 

9



--------------------------------------------------------------------------------

3.3. Amendment Fees. The Administrative Agent shall have received, on behalf of
each of the Required Lenders and the Required Revolving Credit Lenders which
executed this Amendment and submits to the Administrative Agent a signature page
hereto on or prior to 12:00 p.m. (New York City time) on March 25, 2009, an
amendment fee equal to 0.50% of the outstanding principal amount of Loans or
Commitments held by it as of such date.

4. EFFECTIVE DATE. This Amendment shall become effective (the “Third Amendment
Effective Date”) on the date of the satisfaction or waiver of the conditions set
forth in Section 3 of this Amendment.

5. EFFECT OF AMENDMENT; RATIFICATION. This Amendment is a Loan Document. From
and after the date on which this Amendment becomes effective, all references in
the Loan Documents to the Credit Agreement and other Loan Documents shall mean
the Credit Agreement as amended hereby. Except as expressly amended hereby or
waived herein, the Credit Agreement and the other Loan Documents, including the
Liens granted thereunder, shall remain in full force and effect, and all terms
and provisions thereof are hereby ratified and confirmed.

6. MISCELLANEOUS. Each of the Loan Parties confirms that as amended hereby, each
of the Loan Documents is in full force and effect, and that as of the date
hereof, none of the Loan Parties has any defenses, setoffs or counterclaims to
its Obligations.

7. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

8. NO WAIVER. The execution, delivery and effectiveness of this Amendment does
not constitute a waiver of any Default or Event of Default, amend or modify any
provision of any Loan Document except as expressly set forth herein or
constitute a course of dealing or any other basis for altering the Obligations
of any Loan Party.

9. COMPLETE AGREEMENT. This Amendment sets forth the complete agreement of the
parties in respect of any amendment to any of the provisions of any Loan
Document or any waiver thereof.

10. CAPTIONS; COUNTERPARTS. The catchlines and captions herein are intended
solely for convenience of reference and shall not be used to interpret or
construe the provisions hereof. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy or other electronic transmission), all of which taken together shall
constitute but one and the same instrument.

[signatures follow; remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Third
Amendment to Credit Agreement as of the date set forth above.

 

AFFIRMATIVE INSURANCE
HOLDINGS, INC., as Borrower By:       Name:   Title:

LOAN PARTIES:

AFFIRMATIVE INSURANCE HOLDINGS, INC.

AFFIRMATIVE MANAGEMENT SERVICES, INC.

AFFIRMATIVE PROPERTY HOLDINGS, INC.

AFFIRMATIVE SERVICES, INC.

AFFIRMATIVE INSURANCE GROUP, INC.

AFFIRMATIVE UNDERWRITING SERVICES, INC.

A-AFFORDABLE MANAGING GENERAL AGENCY, INC.

AFFIRMATIVE INSURANCE SERVICES, INC. (f/k/a AFFIRMATIVE INSURANCE SERVICES OF
TEXAS, INC.)

AFFIRMATIVE INSURANCE SERVICES OF PENNSYLVANIA, INC.

A-AFFORDABLE INSURANCE AGENCY, INC.

DRIVER’S CHOICE INSURANCE SERVICES, LLC

FED USA RETAIL, INC.

INSUREONE INDEPENDENT INSURANCE AGENCY, LLC

YELLOW KEY INSURANCE AGENCY, INC.

AFFIRMATIVE FRANCHISING GROUP, INC.

FED USA FRANCHISING, INC.

FED USA FRANCHISING GROUP, INC.

AFFIRMATIVE ALTERNATIVE DISTRIBUTION, INC.

USAGENCIES, L.L.C.

LIFCO, L.L.C.

USAGENCIES MANAGEMENT SERVICES, INC.

AFFIRMATIVE RETAIL, INC.

AFFIRMATIVE INSURANCE HOLDINGS STATUTORY TRUST I

AFFIRMATIVE INSURANCE HOLDINGS STATUTORY TRUST II

AFFIRMATIVE PREMIUM FINANCE HOLDINGS, INC.

AFFIRMATIVE PREMIUM FINANCE, INC.USAGENCIES MANAGEMENT SERVICES, INC.

 

By:     Name:   Title:  

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent and as Collateral
Agent By:       Name:   Title: By:       Name:   Title:

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

THE FROST NATIONAL BANK, as Issuing Bank and Swingline Lender By:       Name:  
Title:

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

The Lender acknowledges and agrees that this signature page shall be fully valid
and binding upon the Lender upon its execution and delivery by the Lender to the
Administrative Agent and may not thereafter be revoked, terminated or cancelled
by the Lender.

 

  By:       Name:   Title:

Signature Page to Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit B



--------------------------------------------------------------------------------

[Affirmative Insurance Holdings, Inc. Letterhead]

Credit Suisse

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Group

March 27, 2009

Dear Sir/Madam:

Reference is made to that certain Credit Agreement dated as of January 31, 2007
as amended by that certain First Amendment to Credit Agreement and Guarantee and
Collateral Agreement dated March 8, 2007 and as further amended by that certain
Second Amendment to Credit Agreement dated as of February 1, 2008 (as so
amended, and as may be further amended, supplemented or otherwise modified to
the date hereof, the “Credit Agreement”), among Affirmative Insurance Holdings,
Inc., a Delaware corporation (the “Borrower”), the lenders from time to time
party thereto and Credit Suisse, Cayman Islands Branch, as administrative agent
and collateral agent. Capitalized terms used but not defined herein are used
with the meaning given to them in the Credit Agreement.

Pursuant to Section 2.09(b) of the Credit Agreement, the Borrower hereby
irrevocably, unconditionally and permanently reduces the Revolving Credit
Commitments by an aggregate principal amount of $10,000,000.

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, AFFIRMATIVE INSURANCE HOLDINGS, INC. By:       Name:   Title: